Name: Decision of the EEA Joint Committee No 50/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: chemistry;  health;  research and intellectual property;  European Union law;  European construction
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/51 DECISION OF THE EEA JOINT COMMITTEE No 50/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 30/98 (1); Whereas the 20th Commission Directive 97/1/EC of 10 January 1997 adapting to technical progress Annexes II, III, VI and VII of Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (2) is to be incorporated into the Agreement; Whereas Commission Directive 97/18/EC of 17 April 1997 postponing the date after which animal tests are prohibited for ingredients or combinations of ingredients of cosmetic products (3) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 1 (Council Directive 76/768/EEC) in Chapter XVI of Annex II to the Agreement:  397 L 0001: 20th Commission Directive 97/1/EC of 10 January 1997 (OJ L 16, 18.1.1997, p. 85),  397 L 0018: Commission Directive 97/18/EC of 17 April 1997 (OJ L 114, 1.5.1997, p. 43). Article 2 The texts of Directives 97/1/EC and 97/18/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 310, 19. 11. 1998, p. 14. (2) OJ L 16, 18. 1. 1997, p. 85. (3) OJ L 114, 1. 5. 1997, p. 43.